Fourth Court of Appeals
                               San Antonio, Texas
                                     June 30, 2015

                                  No. 04-15-00218-CV

                                     David GOAD,
                                       Appellant

                                           v.

                           Eric STREY and Does 1 through 10,
                                      Appellees

                                  No. 04-15-00219-CV

                                     David GOAD,
                                       Appellant

                                           v.

                                   Jamie OSBORNE
                                       Appellee

                    From the County Court, Guadalupe County, Texas
                    Trial Court No. 2014-CV-0392 and 2014-CV-0393
                            Robin V. Dwyer, Judge Presiding


                                    ORDER
      The Appellant's motion for free record is hereby GRANTED.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2015.

                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court